PER CURIAM.
This matter came before the court on the petition of Charles C. Corees, respondent, to review the judgment of the Board of Governors of The Florida Bar that he be suspended from the practice of law for one year. The referee had recommended that he be placed on probation for that period.
The Board of Governors adopted the referee’s findings of fact and the respondent does not now ask the court to disturb them inasmuch as they were based on testimony the referee chose to believe. Still maintaining his innocence, the respondent asserts that the penalty fixed by the Board is too harsh and contends that this court should change it to the one recommended by the referee.
*17We have studied the record and concluded that there is no occasion to interfere, so the judgment of the Board is confirmed and the respondent is suspended for one year from the date this order is entered, and thereafter until he shall have paid the costs hereby taxed against him in the sum of $72.69.
TERRELL, C. J., and THOMAS, ROBERTS, DREW, and THORNAL, JJ., concur.
PER CURIAM.
Upon consideration of the petition for rehearing filed in this cause, it is
Ordered that said petition be and the same is hereby denied. See the Per Curiam order filed March 20, 1959, in the case of State ex rel. Florida Bar v. Evans, Sup., 109 So.2d 881.
TERRELL, C. J., and THOMAS, ROBERTS, DREW and THORNAL, JJ., concur.